Citation Nr: 1208408	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence was received to reopen claims for entitlement to service connection for erectile dysfunction (ED), migraine headaches, rosacea, vertigo, skin cancer (lump removed from head and face), vitiligo, and an eye disorder.  

2.  Entitlement to service connection for ulcerative colitis with adenomatous polyp disease, to include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for a fibrous hyperplasia (claimed as arteritis), to include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for skin growths of the ear and hip, to include as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for Alzheimer's disease, to include as a result of exposure to ionizing radiation.

6.  Entitlement to service connection for cataracts, to include as a result of exposure to ionizing radiation.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as a result of exposure to ionizing radiation.

8.  Entitlement to service connection for a hiatal hernia, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing by correspondence dated in December 2010.  The issues on appeal were remanded for additional development in June 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  An unappealed May 2002 rating decision denied entitlement to service connection including for impotency, migraine headaches, rosacea, vertigo, skin cancer (lump removed from head and face), skin pigment loss, and an eye disorder as a result of exposure to ionizing radiation.  

3.  Evidence added to the record since the November 2008 rating decision does not raise a reasonable possibility of substantiating claims for ED or impotency, migraine headaches, rosacea, vertigo, skin cancer, vitiligo or skin pigment loss, and an eye disorder.

4.  Ulcerative colitis with adenomatous polyp disease is not shown to be a radiogenic disease, was not manifest during active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

5.  A fibrous hyperplasia (claimed as arteritis) is not shown to be a radiogenic disease, was not manifest during active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

6.  Skin growths of the ear and hip are not shown to be a radiogenic disease, were not manifest during active service, and are not shown to have developed as a result of an established event, injury, or disease during active service.

7.  Alzheimer's disease is not shown to be a radiogenic disease, was not manifest during active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

8.  Age-related cataracts are not shown to be a radiogenic disease, were not manifest during active service, and are not shown to have developed as a result of an established event, injury, or disease during active service.

9.  GERD is not shown to be a radiogenic disease, was not manifest during active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

10.  A hiatal hernia is not shown to be a radiogenic disease, was not manifest during active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence was not received and claims for entitlement to service connection for ED, migraine headaches, rosacea, vertigo, skin cancer, vitiligo, and an eye disorder may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Ulcerative colitis was not incurred in or aggravated by military service nor may service connection be presumed as a result of ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.311 (2011).

3.  A fibrous hyperplasia (claimed as arteritis) was not incurred in or aggravated by military service nor may service connection be presumed as a result of ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.311 (2011).

4.  Skin growths of the ear and hip were not incurred in or aggravated by military service nor may service connection be presumed as a result of ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.311 (2011).

5.  Alzheimer's disease was not incurred in or aggravated by military service nor may service connection be presumed as a result of ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.311 (2011).

6.  Age-related cataracts were not incurred in or aggravated by military service nor may service connection be presumed as a result of ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.311 (2011).

7.  GERD was not incurred in or aggravated by military service nor may service connection be presumed as a result of ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.311 (2011).

8.  A hiatal hernia was not incurred in or aggravated by military service nor may service connection be presumed as a result of ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2008, May 2008, July 2008, and October 2011.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by correspondence dated in March 2008 and July 2008.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the  correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service department examination reports dated in October 1951 and August 1955, service personnel records, VA treatment and examination reports, private treatment records, a Defense Threat Reduction Agency report, and statements in support of the claims.  

The Board notes that the Veteran's service treatment records are incomplete and that the record suggests additional records may have been lost due to fire at a government records management facility.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claims, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The Veteran does not assert and the evidence does not show that he received treatment in service for any of the claimed disorders.  He asserts that these disorders have developed as a result of ionizing radiation exposure.  The available service department records in this case include personnel records indicating the Veteran participated in an atomic exercise at Camp Desert Rock, Nevada, during active service in May 1953.  A Defense Threat Reduction Agency report of record indicates that Operation UPSHOT-KNOTHOLE involved atmospheric nuclear weapons testing at Camp Desert Rock from March 15, 1953, to June 4, 1953.  The Board finds that it is established that the Veteran was a participant in Operation UPSHOT-KNOTHOLE, but that there is no indication of any existing service treatment or service radiation dosimetry records pertaining to the Veteran that may be obtained.  Although the Veteran is shown to have age appropriate (anterior) subcapsular cataracts removed in 2009, the evidence demonstrates these were not posterior subcapsular cataracts nor cataracts otherwise believed to be related to radiation exposure.  Therefore, a referral to the Under Secretary for Benefits under 38 C.F.R. § 3.311 is not required.  Further attempts to obtain additional evidence in this case would be futile.  

The Court has held that when making a determination whether additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board finds that based upon the evidence received in this case that there is no reasonable possibility that additional VA development could assist the Veteran in substantiating his claims to reopen.  

VA regulations also provide that a medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held, however, that VA was not required to provide a medical examination when there was no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In this case, the Veteran has asserted, in essence, that he has ulcerative colitis with adenomatous polyp disease, fibrous hyperplasia, Alzheimer's disease, GERD, hiatal hernia as a result of ionizing radiation exposure during active service.  He has provided no evidence, however, indicating that these should be considered radiogenic diseases nor that are the result of any other specific event, injury, or disease in service.  Therefore, the Board finds an additional examination as to these matters is not required.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case as to the skin cancer and cataracts issues are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, the record shows that a May 2002 rating decision denied entitlement to service connection including for impotency, migraine headaches, rosacea, vertigo, skin cancer (lump removed from head and face), skin pigment loss, and an eye disorder as a result of exposure to ionizing radiation.  The evidence of record at the time of the May 2002 rating decision included a March 1960 private treatment report indicating excision of a basal cell epithelioma, primordial type.  The RO found the evidence of record did not include diagnosis of a radiogenic disease nor demonstrate that the claimed disorders were the result of service or exposure to ionizing radiation.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The pertinent evidence added to the record since the May 2002 rating decision includes private treatment records, VA treatment records, VA examination reports, and the Veteran's statements in support of the claim.  Private treatment records in a February 2008 report provided an assessment of basal cell carcinoma and rosacea and a February 2008 pathology report provided diagnoses of sebaceous hyperplasia, solar elastosis, and no invasive malignancy identified.  Private medical correspondence sent to the Veteran in February 2008 notified him that pathology studies revealed a lesion to the left side of his nose was seborrheic hyperplasia, a benign or harmless lesion, which were common and did not develop into cancers.  Records include diagnoses of ED, migraine headaches, rosacea, and vertigo without opinion as to etiology.  An August 2011 VA examination report noted a barely visible vitiligo patch to the dorsal right hand and noted that there was no evidence of skin cancer to the head or residuals or skin growths removed from the hip, cheeks, or ear on examination.  An August 2011 VA eye disorders examination revealed age appropriate subcapsular cataracts removed in 2009 that were not the result of radiation exposure.

Based upon a comprehensive review of the record, the Board finds the evidence received since the May 2002 rating decision does not raise a reasonable possibility of substantiating the claims for ED or impotency, migraine headaches, rosacea, vertigo, skin cancer, vitiligo or skin pigment loss, and an eye disorder.  The evidence obtained is essentially cumulative of the evidence previously considered and does not indicate a present disability is related to service including as a result of ionizing radiation exposure.  A lesion to the Veteran's face in February 2008 is shown not to have been due to skin cancer and there is no indication of a skin cancer nor any other diagnosis of a radiogenic disease.  The Board finds that no new evidence was received indicating an established disease which if considered could reasonably result in substantiation of the previously denied claims.  Therefore, the claims for entitlement to service connection may not be reopened.  

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The term radiation-exposed veteran means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii). 

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d) . 

VA regulations provide that in claims involving radiation exposure in which a radiogenic disease first became manifest after service and not manifest to a compensable degree within any applicable presumptive period an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2011).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not have one of the presumptive diseases listed in 38 C.F.R. § 3.309(d)(2), the development procedures provided in 38 C.F.R. § 3.311 may apply if a veteran has a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that skin cancer become manifest five years or more after exposure.  Posterior subcapsular cataracts that become manifest six months or more after exposure will be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1)(iii), (5).  

When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran contends that the claimed disorders were incurred as a result of his exposure to ionizing radiation during active service.  The available service treatment records show the Veteran underwent physical examinations in October 1951 and August 1955 which revealed no abnormalities upon clinical evaluation.  Records show the Veteran participated in atmospheric nuclear weapons testing at Camp Desert Rock, Nevada, in May 1953 during Operation UPSHOT-KNOTHOLE.  

Private treatment records show the Veteran was treated for an acute duodenal ulcer in July 1978, for GERD and a hiatal hernia in January 1996, for ulcerative colitis in July 1997, and for excision of a benign adenomatous cecal polyp in January 2000.  No opinions as to etiology were provided.  Subsequent VA and private medical reports also include diagnoses without opinion as to etiology.  An August 2011 VA examination report noted there was no evidence of skin cancer to the head or residuals or skin growths removed from the hip, cheeks, or ear on examination.  An August 2011 VA eye disorders examination revealed age appropriate subcapsular cataracts removed in 2009 that was not the result of radiation exposure.

Based upon the evidence of record, the Board finds that ulcerative colitis with adenomatous polyp disease, fibrous hyperplasia (claimed as arteritis), skin growths of the ear and hip, Alzheimer's disease, cataracts, GERD, and a hiatal hernia are not shown to be radiogenic diseases, were not manifest during active service, and are not shown to have developed as a result of an established event, injury, or disease during active service.  Although the Veteran is shown to have participated in atmospheric nuclear weapons testing during Operation UPSHOT-KNOTHOLE in May 1953, there is no competent evidence of any injury or disease having been incurred during active service nor any competent evidence that the claimed disorders developed as a result of ionizing radiation exposure.  The August 2011 VA examiner's opinion, in essence, that the location of the Veteran's cataracts were indicative of age-related cataracts and were not the result of radiation exposure is persuasive.  

While the Veteran is competent to provide evidence as to symptoms he experienced during and after service and as to some medical matters, a diagnosis of diseases or radiogenic diseases and the question of a relationship to service in this case are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board notes that the Veteran's statements that he participated in atmospheric nuclear weapons testing and may have been exposed to ionizing radiation is credible; however, he is not competent to provide medical opinions relating non-radiogenic diseases to that exposure.  In the absence of competent evidence demonstrating the claimed disorders are a result of ionizing radiation exposure, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims.


ORDER

New and material evidence was not received to reopen claims for entitlement to service connection for ED, migraine headaches, rosacea, vertigo, skin cancer, vitiligo, and an eye disorder; the appeal as to these matters is denied.  

Entitlement to service connection for ulcerative colitis with adenomatous polyp disease, to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for a fibrous hyperplasia (claimed as arteritis), to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for skin growths of the ear and hip, to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for Alzheimer's disease, to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for cataracts, to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for GERD, to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for a hiatal hernia, to include as a result of exposure to ionizing radiation, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


